Name: Council Regulation (EEC) No 877/82 of 16 April 1982 suspending imports of all products originating in Argentinap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 82 Official Journal of the European Communities No L 102/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 877/82 of 16 April 1982 suspending imports of all products originating in Argentina Having regard to the proposal from the Commission,THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Imports of all products originating in Argentina for the purpose of putting them into free circulation in the Community are hereby suspended. Article 2 1 . This Regulation shall not preclude the putting into free circulation of products originating in Argen ­ tina :  accompanied by import documents issued before the date of its entry into force which mention Argentina as the country of origin, or  to be imported in execution of contracts concluded before that date, or  in course of shipment to the Community at that date. 2. The provisions of paragraph 1 shall not apply to imports into the United Kingdom of products covered by this Regulation which were the subject of measures adopted by the United Kingdom with effect from 7 April . Whereas the serious situation resulting from the inva ­ sion of the Falkland Islands by Argentina, which was the subject of Resolution 502 of the Security Council of the United Nations has given rise to discussions in the context of European political cooperation which have led in particular to the decision that economic measures will be taken with regard to Argentina in accordance with the relevant provisions of the Community Treaties ; Whereas, following the measures already taken by the United Kingdom, the Member States have consulted one another pursuant to Article 224 of the Treaty esta ­ blishing the European Economic Community ; Whereas in the context of these consultations it has proved important to take urgent and uniform measures ; whelreas the Member States have therefore decided to adopt a Council Regulation pursuant to the Treaty ; Whereas, in these circumstances, the interests of the Community and the Member States demand the temporary suspension of imports of all products origi ­ nating in Argentina ; Whereas import documents issued and contracts concluded before the entry into force of this Regula ­ tion should not be affected by it ; whereas, however, transitional provisions should not be applied to imports into the United Kingdom which were the subject of United Kingdom measures with effect from 7 April ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 17 May 1982. Before that date, the Council , acting on a proposal from the Commission, shall examine whether it is appropriate to extend, amend, or, if necessary, repeal this Regulation . No L 102/2 Official Journal of the European Communities 16. 4 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1982. For the Council The President L. TINDEMANS